MEMORANDUM DECISION
                                                                     Mar 26 2015, 9:05 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Gregory F. Zoeller
Alcorn Goering & Sage, LLP                               Attorney General of Indiana
Madison, Indiana
                                                         Brian Reitz
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Dillon Wayne Steinert,                                   March 26, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         40A01-1403-CR-111
        v.                                               Appeal from the Jennings Circuit
                                                         Court
State of Indiana,                                        Lower Court Cause Nos.
                                                         40C01-1311-FD-318
Appellee-Plaintiff                                       40C01-1209-FD-189
                                                         The Honorable Jon W. Webster,
                                                         Judge




Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015        Page 1 of 16
                                           Statement of the Case
[1]   After Dillon Wayne Steinert (“Steinert”) pled guilty to two counts of Class D

      felony theft,1 the trial court sentenced him, pursuant to his plea agreement, to

      an aggregate four-year sentence suspended to probation. While on probation,

      Steinert committed another crime. He subsequently pled guilty to and was

      convicted of Class D felony receiving stolen property.2 The State filed a notice

      of probation violation based on Steinert’s subsequent offense, and he admitted

      to violating probation. In a consolidated hearing, the trial court: (1) revoked

      Steinert’s probation and ordered him to serve his previously suspended

      sentence; (2) sentenced Steinert for his subsequent conviction, imposing a two-

      year sentence with one year executed and one year suspended to probation; and

      (3) ordered him to pay restitution as part of his subsequent receiving stolen

      property conviction.


[2]   In this consolidated appeal, Steinert now appeals the revocation of his

      probation, the appropriateness of his sentence from his subsequent conviction,

      and the amount of restitution he was ordered to pay. Concluding that the trial

      court did not abuse its discretion by revoking Steinert’s probation where he

      admitted to committing an subsequent crime, that he has failed to show that his



      1
       Ind. Code § 35-43-4-2(a). We note that, effective July 1, 2014, a new version of this theft statute was
      enacted and that Class D felony aggravated battery is now a Class A misdemeanor. Because Steinert
      committed these crimes in 2012, we will refer to the statute in effect at that time.
      2
        I.C. § 35-43-4-2(b). Because Steinert committed this crime in 2013, we will refer to the statute in effect at
      that time.



      Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015                 Page 2 of 16
      sentence was inappropriate, and that the trial court ordered restitution for an

      amount of loss involved in the crime to which Steinert pled guilty, we affirm the

      trial court’s judgment in all respects.


[3]   Affirmed.


                                                    Issues
[4]   1. Whether the trial court abused its discretion by revoking Steinert’s
      probation.

      2. Whether Steinert’s sentence from his subsequent conviction is inappropriate
      pursuant to Indiana Appellate Rule 7(B).

      3. Whether the trial court abused its discretion in the amount of restitution it
      ordered.

                                                     Facts
[5]   On June 21, 2012, the State filed a petition alleging that seventeen-year-old

      Steinert was a delinquent child for committing five counts of theft that would

      have been Class D felonies if committed by an adult, three counts of receiving

      stolen property that would have been Class D felonies if committed by an adult,

      and one count of criminal mischief that would have been a Class D felony if

      committed by an adult. On August 23, 2012, the trial court issued an order,

      waiving Steinert into adult court. The trial court’s order concluded that

      Steinert’s acts were “aggravated because they [were] part of a repetitive pattern

      of delinquent acts” and that he was considered “beyond rehabilitation under the

      juvenile justice system.” (App. 8).




      Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 3 of 16
[6]   Subsequently, on September 11, 2012, the State charged Steinert with two

      counts of Class D felony theft under cause number 40C01-1209-FD-189

      (“Cause 189”). Immediately thereafter, Steinert entered into a written plea

      agreement with the State. The plea agreement called for Steinert to plead guilty

      as charged and for him to be sentenced to consecutive terms of two (2) years on

      each conviction with thirty (30) days of jail time credit and the remaining

      twenty-three (23) months suspended to probation. The agreement also

      provided that “[u]pon successful completion of probation with NO violations,”

      Steinert could seek alternative misdemeanor sentencing. (App. 33). On

      September 21, 2012, Steinert pled guilty as charged, and the trial court

      sentenced Steinert, pursuant to the terms of the plea agreement, to an aggregate

      four (4) year sentence with the applicable credit for time served and forty-six

      months suspended to probation.


[7]   Just a little more than one year later, on November 20, 2013, the State charged

      eighteen-year-old Steinert with Class D felony receiving stolen property under

      cause number 40C01-1311-FD-318 (“Cause 318”). Specifically, the charging

      information provided that, between September 26, 2013 and November 13,

      2013, Steinert “knowingly or intentionally receive[d], retain[ed,] or dispose[d]

      of” the following property that had “been the subject of a theft[:]” “jewelry,

      camera, photography equipment, Xbox game console and games, shoes, [and a]

      cellular telephone.” (App. 98).


[8]   Thereafter, on November 22, 2013, the State filed a notice of probation

      violation, alleging that Steinert had violated his probation by committing

      Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 4 of 16
       another crime—receiving stolen property—and by failing to reside at the

       address given to the probation department or obtain permission to reside at any

       other location.


[9]    On January 16, 2014, the trial court held a probation revocation hearing in

       Cause 189. During this hearing, Steinert “admit[ted] the allegations of the

       [revocation] Petition[,]” and the trial court found that he had “violated the

       terms of his probation[.]” (App. 67).3


[10]   That same day, Steinert pled guilty, pursuant to a written plea agreement, to the

       Class D felony receiving stolen property charge in Cause 318. The plea

       agreement provided that Steinert’s sentence would be “open” but had to be

       served consecutively to his sentence in Cause 189. (App. 110). That same day,

       the trial court entered an order, indicating that Steinert had “enter[ed] a plea of

       guilty to the charge of Receiving Stolen Property as contained in Count I of the

       Information” and that “there [wa]s a factual basis for [Steinert’s] plea of guilty.”

       (App. 117).4 In the order, the trial court also indicated that it had accepted

       Steinert’s plea and entered judgment of conviction.


[11]   On February 7, 2014, the trial court held a consolidated hearing on Steinert’s

       probation revocation in Cause 189 and his sentencing in Cause 318. During the



       3
         In his notice of appeal, Steinert did not request the transcription of this probation hearing. Thus, we have
       only what is contained in the chronological case summary and the trial court’s order from that hearing to
       inform us what transpired during the hearing.
       4
        Steinert did not request the transcription of this guilty plea hearing either. Thus, we have only the trial
       court’s order to inform us of any details of his guilty plea.

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015                 Page 5 of 16
       hearing, Steinert’s probation officer testified that her recommendation for

       Steinert’s probation revocation case was for him to be “committed to the

       Indiana Department of Correction for the remainder of his sentence on the

       violation[.]” (Tr. 2). Her recommendation for his sentencing in Cause 318 was

       “whatever the Court th[ought] [wa]s appropriate[,]” but she testified that she

       did not believe that Steinert was a candidate for probation in that cause because

       he had not done well on probation. (Tr. 2). Steinert’s probation officer also

       testified that Steinert had previously been diagnosed with “pervasive

       developmental disorder, not otherwise specified, attentive [sic] deficit

       hyperactivity disorder, oppositional defiant disorder[,] and childhood

       depression.” (Tr. 3).


[12]   Steinert’s mother testified that he had been in the juvenile system for a long

       time and that he had been diagnosed with mental health issues as a child. She

       testified that his “primary diagnosis [wa]s pervasive developmental disorder

       which f[ell] in the autism spectrum.” (Tr. 6). Steinert’s mother also testified

       that Steinert has had behavioral problems since the age of six, including getting

       kicked out of kindergarten, and that she had taken him to counseling since that

       time. Steinert offered into evidence Defendant’s Exhibit A, which consisted of

       a copy of a letter written by his mother and two psychological evaluations (one

       done in October 2010 and the other in September 2003). Additionally,

       Steinert’s mother testified that she did not want him to live at her house because

       he did not follow her rules and had not gotten a job even though she had set

       him up with vocational rehabilitation through some waiver services.


       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 6 of 16
[13]   In regard to restitution in Cause 318, the State introduced State’s Exhibit 1—

       without objection from Steinert—which included an itemized statement and

       letter showing that Allstate Insurance Company was requesting $5,340.06 in

       restitution for the loss it incurred when it paid out insurance proceeds to its

       insureds for the items involved in Steinert’s crime.5 When Steinert testified, he

       challenged the amount of restitution sought in State’s Exhibit 1. He contended

       that he should be required to pay restitution for the camera only because that

       was the lone piece of property that he knew was stolen. Steinert requested that

       the trial court suspended some of his sentence in Cause 318 and place him on

       probation or in community corrections.


[14]   In Cause 189, the trial court revoked Steinert’s probation and ordered him to

       serve his previously suspended sentence in the Department of Correction. In

       regard to Steinert’s sentence for his Class D felony receiving stolen property

       conviction in Cause 318, the trial court found the following aggravating

       circumstances: (1) two juvenile delinquency adjudications, including a

       commitment to Indiana Boys School; (2) two felony convictions; (3)

       commission of his current crime while on probation; (4) no gainful

       employment; and (5) no diploma or GED. The trial court found that Steinert’s

       guilty plea and his “mental health issues” were mitigating circumstances. (Tr.

       23). The trial court imposed a two (2) year sentence, with one (1) year executed

       in the Department of Correction and one (1) year suspended to probation.


       5
        State’s Exhibit 1 indicated that Allstate’s insureds, who had their property removed from their house as part
       of the offense at issue, suffered a $0 loss because that was the amount of their deductible.

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015              Page 7 of 16
       Pursuant to Steinert’s plea agreement in Cause 318, the trial court ordered that

       this sentence was to be served consecutive to his sentence in Cause 189. The

       trial court also included a recommendation that Steinert receive mental health

       counseling and treatment while in the Department of Correction. Finally, the

       trial court ordered Steinert to pay $5,340.06 in restitution to Allstate and stated

       that he had “joint and several” liability with David Eggert and Jade Stevens.

       (App. 125).


[15]   Steinert now appeals the revocation of his probation in Cause 189 and his

       sentence and restitution in Cause 318.


                                                   Decision
[16]   On appeal, Steinert argues that the trial court erred by: (1) revoking his

       probation; (2) sentencing him to an inappropriate sentence in his receiving

       stolen property case; and (3) ordering him to pay $5,340.06 in restitution in his

       receiving stolen property case. We will address each argument in turn.


       1. Probation Revocation

[17]   Turning to Steinert’s argument that the trial court erred by revoking his

       probation, we note that “[p]robation is a matter of grace left to trial court

       discretion, not a right to which a criminal defendant is entitled.” Prewitt v. State,

       878 N.E.2d 184, 188 (Ind. 2007). The trial court determines the conditions of

       probation and may revoke probation if the conditions are violated. Id.; see also

       IND. CODE § 35-38-2-3(a). Indeed, violation of a single condition of probation

       is sufficient to revoke probation. Gosha v. State, 873 N.E.2d 660, 663 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 8 of 16
       App. 2007). When reviewing a trial court’s determination that a probation

       violation has occurred, we consider only the evidence most favorable to the

       judgment, and we will not reweigh the evidence or judge the credibility of the

       witnesses. Sanders v. State, 825 N.E.2d 952, 955-56 (Ind. Ct. App. 2005), trans.

       denied.


[18]   Steinert argues that the trial court abused its discretion by revoking his

       probation because it did not provide a written statement of reasons for revoking

       his probation and because the trial court’s reasons were “insufficient[.]”

       (Steinert’s Br. 8).6 We disagree.


[19]   Here, the State alleged that Steinert had violated his probation by committing

       another crime and by failing to reside at the address given to the probation

       department. Although Steinert did not request that the transcript from his

       probation revocation hearing be transcribed, the record before us indicates that

       Steinert admitted to violating these terms of his probation. Thus, the trial court

       was not required to provide a written statement setting forth the reasons for

       revoking Steinert’s probation. See, e.g., Terrell v. State, 886 N.E.2d 98, 101 (Ind.

       Ct. App. 2008) (holding that the trial court was not required to provide a

       written statement regarding the reasons for revoking probation where the

       defendant admitted to violating the term of probation), trans. denied.




       6
           Steinert does not make the argument regarding a written statement as a due process violation.

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015                Page 9 of 16
[20]   Additionally, in the trial court’s order revoking Steinert’s probation, it first

       noted that Steinert had admitted to the alleged probation violations and then

       revoked his probation. Therefore, the trial court’s order sufficiently indicates

       that its revocation of probation was based on Steinert’s admission that he

       violated the terms of his probation when he committed and pled guilty to a new

       crime. See id. at 101-02 (affirming the trial court’s order revoking probation

       where it was “clear from the transcript and written order . . . that the trial

       court’s reason for revoking [the defendant’s] probation was based exclusively on

       [his] admitted violations of his probation conditions”). Because the record

       before us reveals that Steinert admitted to violating the term of his probation,

       we conclude that the trial court did not abuse its discretion by revoking his

       probation. Accordingly, we affirm the trial court’s revocation of Steinert’s

       probation.


       2. Inappropriate Sentence

[21]   We next address Steinert’s argument regarding his sentence in Cause 318.

       Steinert contends that his two-year sentence, with one year executed and one

       year suspended to probation, for his Class D felony conviction that he

       committed while he was on probation is inappropriate.7




       7
         When arguing that his sentence was inappropriate, Steinert appears to amalgamate his sentence in Cause
       318 and the imposition of his previously suspended sentence in Cause 189, arguing that he received an
       aggregate five-year sentence and that it was inappropriate. Aside from the fact that his sentence in Cause 189
       was entered pursuant to his plea agreement and he cannot challenge its’ appropriateness, the sentences in
       these two causes are separate. Accordingly, we will address only his challenge to his sentence in Cause 318.
       Additionally, Steinert also seems to argue that the trial court erred when sentencing him because it

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015            Page 10 of 16
[22]   We may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. Ind. Appellate Rule 7(B). The

       defendant has the burden of persuading us that his sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a

       Rule 7(B) review “should be to attempt to leaven the outliers, and identify some

       guiding principles for trial courts and those charged with improvement of the

       sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether a sentence is

       inappropriate ultimately turns on “the culpability of the defendant, the severity

       of the crime, the damage done to others, and a myriad of other factors that

       come to light in a given case.” Id. at 1224. Additionally, “[u]nder Indiana law,

       several tools are available to the trial court to use in fashioning an appropriate

       sentence for a convicted offender.” Sharp v. State, 970 N.E.2d 647, 650 (Ind.

       2012). These “penal tools”—which include suspension of all or a portion of the

       sentence, probation, . . . executed time in a Department of Correction facility, .

       . . and restitution and fines—“form an integral part of the actual aggregate

       penalty faced by a defendant and are thus properly considered as part of the




       considered the value of the items involved in his crime as an aggravating circumstance. The record on
       appeal, however, does not support any such argument.

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015          Page 11 of 16
       sentence subject to appellate review and revision.” Id. (citing Davidson v. State,

       926 N.E.2d 1023, 1025 (Ind. 2010)).


[23]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       Here, Steinert pled guilty as charged to Class D felony receiving stolen

       property. The sentencing range for a Class D felony when he committed his

       crime was between six (6) months and three (3) years, with the advisory

       sentence being one and one-half (1½) years. I.C. § 35-50-2-7. The trial court

       imposed a two (2) year sentence, with one (1) year executed and one (1) year

       suspended to probation. The trial court also recommended that Steinert

       received mental health treatment while in the Department of Correction.


[24]   The nature of Steinert’s offense is not completely set out in the record before us

       because he pled guilty to the offense but did not request a copy of the transcript

       from his guilty plea hearing; therefore, we do not have the details of the factual

       basis contained therein, nor do we know if the parties agreed that the probable

       cause affidavits that are contained in Steinert’s Appellant’s Appendix were

       considered as part of that factual basis. Nevertheless, the trial court’s order

       from the date of his guilty plea hearing indicates that Steinert “enter[ed] a plea

       of guilty to the charge of Receiving Stolen Property as contained in Count I of

       the Information” and “there [wa]s a factual basis for [Steinert’s] plea of guilty.”

       (App. 117). The charging information for his offense provided that between

       September 26, 2013 and November 13, 2013, Steinert “knowingly or

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 12 of 16
       intentionally receive[d], retain[ed,] or dispose[d] of” the following property that

       had “been the subject of a theft[:]” “jewelry, camera, photography equipment,

       Xbox game console and games, shoes, [and a] cellular telephone.” (App. 98).


[25]   Turning to Steinert’s character, we acknowledge that he pled guilty and that he

       has a history of mental health issues that include a diagnosis of pervasive

       developmental disorder. However, Steinert did not offer any specific

       explanation of how this diagnosis was related to his crime of receiving stolen

       property.


[26]   Instead, the record reveals that Steinert—who was eighteen years old at the

       time of his offense in Cause 318—has amassed a criminal history that includes

       both juvenile adjudications and adult felony convictions. His juvenile record

       includes a referral when he was six years old; an adjudication for battery

       resulting in bodily injury when he was thirteen years old; an adjudication for

       burglary when he was fourteen years old; and an adjudication for burglary, auto

       theft, escape, possession of marijuana, possession of paraphernalia, and

       criminal mischief when he was fifteen years old that resulted in commitment to

       Indiana Boys School. Additionally, the juvenile court had placed Steinert on

       probation from his battery adjudication, and he violated probation two times

       and was then unsuccessfully discharged from probation. Steinert’s adult

       convictions began when he was seventeen years old and was waived to adult

       court in Cause 189. Even more troubling, Steinert was on parole from the two

       theft convictions in Cause 189 when he committed the receiving stolen property

       crime at issue in this case. Steinert’s criminal history, failure to complete prior

       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 13 of 16
       probation, and commission of this crime while on probation, reflect poorly on

       Steinert’s character and show his disregard for the law and failure to reform.


[27]   Despite Steinert’s failed attempts at probation, the trial court sentenced him to a

       two-year sentence with one year executed and one year suspended to probation,

       and it recommended that he receive mental health treatment. Thus, the trial

       court utilized some of the available “penal tools” to fashion a sentence for

       Steinert. See Sharp, 970 N.E.2d at 650. Steinert has not persuaded us that that

       his two year-year sentence—with one year executed and one year suspended to

       probation—for commission of a Class D felony conviction while on probation

       is inappropriate. Therefore, we affirm the trial court’s sentence.


       3. Restitution

[28]   Lastly, Steinert challenges the trial court’s imposition of restitution in Cause

       318. Specifically, Steinert asserts that he is challenging “the sufficiency of the

       record supporting his restitution amount.” (Steinert’s Br. 9).


[29]   Restitution orders are within the discretion of the trial court. Sickels v. State, 982

       N.E.2d 1010, 1013 (Ind. 2013). INDIANA CODE § 35-50-5-3(a) provides that a

       trial court may order a defendant “to make restitution to the victim of the

       crime[.]” “Although the statute does not define the term ‘victim,’ [the Indiana

       Supreme] Court has held that restitution is properly payable to those shown to

       have suffered injury, harm or loss as a direct and immediate result of the

       criminal acts of a defendant.” Sickels, 982 N.E.2d 1010, 1013 (Ind. 2013)

       (internal quotation marks and citations omitted). “A restitution order must be


       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 14 of 16
       supported by sufficient evidence of actual loss sustained by the victim or victims

       of a crime.” Rich v. State, 890 N.E.2d 44, 49 (Ind. Ct. App. 2008), trans. denied.

       “‘The amount of actual loss is a factual matter that can be determined only

       upon the presentation of evidence.’” Id. (quoting Bennett v. State, 862 N.E.2d

       1281, 1287 (Ind. Ct. App. 2007). We will affirm a trial court’s restitution order

       if there is sufficient evidence to support it. Id.


[30]   Steinert does not challenge the trial court’s discretion to order restitution at

       issue; instead, he challenges merely the amount of restitution ordered.

       Specifically, Steinert contends that the trial court erred by ordering him to pay

       restitution for the full amount requested in State’s Exhibit 1 because the

       probable cause affidavits show that he “received” only a camera and a pair of

       shoes.8 (Steinert’s Br. 9). Steinert asserts that “[t]he State presented no

       evidence to support [him] having ‘received’ any of the other items which make

       up the $5,340.06 value” and that, as a result, “the full figure of restitution was

       an abuse of discretion[.]” (Steinert’s Br. 9-10).


[31]   The State argues that the amount in the trial court’s restitution order was

       supported by sufficient evidence because State’s Exhibit 1 showed the amount

       that the insurance company had paid out to its insureds as a result of Steinert’s

       crime. We agree.




       8
        The probable cause affidavit indicates that Steinert’s name was on a pawn receipt for the camera and that
       he was wearing a stolen pair of shoes when he was arrested.



       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015           Page 15 of 16
[32]   Here, Steinert was charged with Class D felony receiving stolen property for

       having received, retained, or disposed of “jewelry, camera, photography

       equipment, Xbox game console and games, shoes, [and a] cellular telephone.”

       (App. 98). Thereafter, he pled guilty to this charge “as contained in . . . the

       Information.” (App. 117). During the sentencing hearing, the State introduced

       State’s Exhibit 1, showing the loss that occurred as a result of Steinert’s crime.

       The trial court ordered Steinert to pay restitution for that amount listed in the

       exhibit and ordered that he had joint and severable liability for that amount.

       Steinert does not argue that these other items in State’s Exhibit 1 were not

       involved in the crime to which he pled guilty; instead, his argument is focused

       on an alleged requirement that the State was required to provide evidence at

       sentencing that he had received or was in possession of these other items.

       Steinert, however, pled guilty to receiving, retaining, or disposing of the items

       listed in the charging information. Because the record before us reveals that the

       trial court ordered restitution for an amount of loss involved in the crime to

       which Steinert pled guilty, he has not shown that the trial court abused its

       discretion. See e.g., Smith v. State, 990 N.E.2d 517, 519 (Ind. Ct. App. 2013)

       (affirming a trial court’s restitution order where the amount of restitution was

       for the loss attributable to the defendant’s crime), trans. denied. Accordingly, we

       affirm the trial court’s restitution order.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 40A01-1403-CR-111 | March 26, 2015   Page 16 of 16